DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claim status

This action is in response to applicant filed on 07/07/2020. Claims 1-20 are pending for examination.
	
Claim Objections
Claims 12 and 20 objected to because of the following informalities: claim 12 is dependent of claim 10 where it should be dependent on claim 11 and claim 20 is dependent of claim 18 where it should be dependent of claim 19.  Appropriate correction is required. For the purpose of examination, claim 12 will be treated as dependent of claim 11 and claims 20 of claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Exploratory study of atmospheric methane enhancements derived from natural gas use in the Houston urban area” by Sanchez, (hereinafter “Sanchez’).

Regarding claim 1: Sanchez discloses a method for monitoring air quality (taking atmospheric measurements of methane = CH4 and ethane =C2H6; abstract;), comprising:
 measuring ethane and methane using a mobile sensor platform to provide sensor data (measurements using laser-based sensor system on a mobile platform (a mobile sensor platform to provide sensor data) of methane = CH4 and ethane = C2H6; abstract; page 4, third paragraph; page 7, second paragraph; page 9, first paragraph), the sensor data including methane data and ethane data captured at a nonzero mobile sensor platform speed (measurements of methane = CH4 and ethane = C2H6 using the laser-based sensor system on the mobile platform = a gasoline mid-size passenger vehicle for mobile-mode monitoring (a nonzero mobile sensor platform speed); abstract; page 4, third paragraph; page 7, second paragraph; page 9, first and third paragraphs); 
identifying at least one methane peak and at least one ethane peak in the sensor data (quantifying (identifying) the amount of CH4 and C2H6 from absorption lines (peaks); abstract; page 4, third paragraph; page 7, second paragraph); 
determining a correlation, the correlation being at least one of between the at least one ethane peak and the at least one methane peak (a ratio of C2H6 and CH4; abstract; page 4, third paragraph; page 7, second paragraph) and between at least one amount of 13C and the at least one methane peak (optional): and 
(identifying a source based on the C2H6 to CH4 ratio; abstract; page 4, third paragraph; page 7, second paragraph).

Regarding claim 2: Sanchez discloses the method of claim 1, wherein the measuring ethane and methane further includes: 
measuring the ethane and the methane using the mobile sensor platform while the mobile sensor platform is in motion such that the methane data and ethane data are captured at a mobile sensor platform speed of at least five miles per hour (measurements of methane = CH4 and ethane = C2H6 using the laser-based sensor system on the gasoline mid-size passenger vehicle for mobile-mode monitoring up to 15 miles per hour; abstract; page 4, third paragraph; page 7, second paragraph; page 9, first and third paragraphs).

Regarding claim 4: Sanchez discloses the method of claim 2, wherein the determining further includes: identifying a ratio range of ethane to methane; and wherein the identifying the source further includes identifying the source based on the ratio range. (measurements of methane = CH4 and ethane = C2H6 using spectrometry to determine a ratio of C2H6 relative to CH4, wherein the ratio of C2H6 relative to CH4 is used to identify a source of CH4 emissions (identifying a ratio range of ethane to methane abstract: pace 4. third paragraph: page 7. second paragraph).

Regarding claim 5: Sanchez discloses the method of claim 4, wherein the identifying the source for the at least one ethane peak and the at least one methane peak further includes: 
(identifying the source based on the C2H6 to CH4 ratio to be natural gas = NG source when the ratio around 2.7 to 5.9%; abstract; page 2, first paragraph; page 10, third paragraph; page 16, second paragraph) ; 
determining a thermogenic source is present if the ratio range is greater than six percent (identifying the source based on the C2H6 to CH4 ratio to be thermogenic source when the ratio around 11 %; abstract; page 2, first paragraph; page 10, third paragraph; page 16, second paragraph); and 
determining a non-natural gas source is present if the ratio range is less than one percent (identifying the source based on the C2H6 to CH4 ratio to be biogenic source (a non-natural gas source) are statistically not significant such as Event ID 19 and 20 in table 1 (less than one percent); abstract; page 2, first paragraph; page 10, third paragraph; page 11, first paragraph; page 22, table 1).

Regarding claim 7: Sanchez discloses the method of claim 2, wherein the sensor data includes only ethane data and methane data for the mobile sensor platform having the nonzero mobile sensor platform speed (measurements of methane = CH4 and ethane = C2H6 using the laser-based sensor system with a dual C2H6/CH4 sensor (the sensor data includes only ethane data and methane data) on the gasoline mid-size passage vehicle for mobile-mode monitoring (the mobile sensor platform having the nonzero mobile sensor platform speed); abstract; page 4, third paragraph; page 7, second paragraph; page 9, first paragraph).

Regarding claim 8: Sanchez discloses the method of claim 2, further comprising: performing clustering for at least one of the at least one methane peak and the at least one ethane peak (identifying the source based on the C2H6 to CH4 ratio from the absorption lines and aggregating (performing clustering) the collected data to establish statistical mean values for the absorption lines; abstract; page 4, third paragraph; page 7, second paragraph; page 11, second paragraph; page 16, first paragraph).

Regarding claim 9: Sanchez discloses the method of claim 7, further comprising:
 determining a source location based on the source, the at least one methane peak, the at least one ethane peak, a wind speed and a wind direction (identifying the source based on the C2H6 to CH4 ratio from the absorption lines, and weather station data such as wind speed and direction; abstract; page 4, third paragraph; page 7, second paragraph; page 9, second paragraph; page 11, third paragraph).

Regarding claim 10: Sanchez discloses the method of claim 2, further discloses wherein the identifying further includes:
identifying a region corresponding to elevated methane and elevated ethane and having an area corresponding to a square of a quantity (identifying an area expected to have a leak corresponding to increase in measured CH4 and C2H6 levels; abstract; page 4, second paragraph; page 5, first paragraph and figure 1; page 6, first-second paragraphs and figure 2), the quantity being the mobile sensor platform speed multiplied by a baseline time period, the baseline time period being at least thirty seconds (measurement at the gasoline mid-size passage vehicle for mobile-mode monitoring speed up to 15 miles per hours and a peak detection duration (a base line time period) of 10 minutes; abstract; page 4, second paragraph; page 5, first paragraph and figure 1; page 6, first-second paragraphs and figure 2; page 22, first paragraph); 
evaluating a methane baseline and an ethane baseline for the sensor data in at least the region (using the laser-based sensor to detect background levels for the C2H6 and CH4; abstract; page 4, second paragraph; page 18, first paragraph), the methane baseline corresponding to a first median of methane data for the at least the region using new time period greater than the baseline time period, the ethane baseline corresponding to a second median of ethane data for the at least the region using new time period greater than the baseline time period, the ethane baseline (multi-day sampling to collect data for 90 hours (new time period greater than the baseline period) to aggregate data and establish statistical mean values for both C2H6 and CH4 abstract; page 4, second paragraph; page 5, first paragraph and figure 1; page 6, first-second paragraphs and figure 2; page 11, second paragraph; page 16, first paragraph); 
defining a methane threshold equal to at least the methane baseline and defining an ethane threshold equal to at least the ethane baseline (the aggregate data and the statistical mean values for both C2H6 and CH4 to calculate ratio, and deviation (threshold) due to change in C2H6/CH4 ratio due to measured concentrations are indicative of the source; abstract; page 4, second paragraph; page 5, first paragraph and figure 1; page 6, first-second paragraphs and figure 2; page 11, second paragraph; page 16, first paragraph);
identifying a methane peak as sensor data including multiple methane readings in the region greater than the methane threshold, the methane peak having a location based on a methane weighted average of the multiple methane readings and identifying an ethane peak as (the aggregate data and the statistical mean values for both C2H6 and CH4 to calculate ratio, and deviation due to change in C2H6/CH4 ratio due to measured concentrations are indicative of the source and thus the emission source emits C2H6 and CH4 (multiple methane/ethane readings in the region greater than the methane/ethane threshold), the data collected for multiple days and multiple datapoints aggregated and statistically combined (the methane/ethane peak having a location based on a methane/ethane weighted average of the multiple methane/ethane readings); abstract; page 4, second paragraph: page 5, first paragraph and figure 1; page 6, first-second paragraphs and figure 2; page 7, second paragraph; page 11, second paragraph; page 16, first paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of “A Mobile Sensing Approach for Regional Surveillance of Fugitive Methane Emissions in Oil and Gas Production” by Albertson, et al. (hereinafter “Albertson").

Regarding claim 3: Sanchez discloses the method of claim 2, further disclosing discloses the mobile sensor platform (the laser-based sensor system on the gasoline mid-size passage vehicle for mobile-mode monitoring up to 15 miles per hour; abstract; page 4, third paragraph; page 7, second paragraph; page 9, first and third paragraphs). However, it does not disclose further comprising: accounting for the mobile sensor platform speed.
In analogous art regarding methane monitoring, Albertson discloses accounting for a mobile sensor platform speed (taking into account a vehicle speed = V in which a moving sensor platform is mounted; abstract; page 2489, column 2, second-third paragraphs). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of accounting for a mobile sensor platform speed, as disclose by Albertson, to the method Sanchez. The motivation is to improv qualitative and quantitative analysis by accounting for a mobile sensor speed (Albertson; abstract; page 2489, column 2, second-third paragraphs).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of “Mobile Laboratory Observations of Methane Emissions in the Barnett Shale Region” by Yacovitch, et al. (hereinafter “Yacovitch’).

Regarding claim 6: Sanchez discloses the method of claim 5, but Sanchez does not disclose further comprising: 
determining whether a coincident CO peak is lacking for the at least one methane peak and the at least one ethane peak; and wherein the identifying the source further includes determining a natural gas source is present only if the coincident CO peak is also lacking.
In analogous art regarding methane emission monitoring,, Yacovitch discloses determining whether a coincident CO peak is lacking for the at least one methane peak and the at least one ethane peak; and wherein a identifying the source further includes determining a natural gas source is present only if the coincident CO peak is also lacking (a methane ethane ratio measured from observed emission magnitude (peaks) of ethane and methane indicate emission form natural gas if CO peak is not present as when the CO peak is present it is an indication of the presence of other than natural gas sources such as vehicles and generators; abstract; page 7893, column 2, second paragraph). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of determining whether a coincident CO peak is lacking for the at least one methane peak and the at least one ethane peak; and wherein the identifying the source further includes determining a natural gas source is present only if the coincident CO peak is also lacking, as disclose by Yacovitch, to the method of Sanchez. The motivation is to use a CO peak to identify uncorrelated emission sources such as from generators or vehicles (Yacovitch; abstract; page 7893, column 2, second paragraph).


Claims 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of “Dual-Gas Sensor of CH4/C2H6 Based on Wavelength Modulation Spectroscopy Coupled to a Home-Made Compact Dense-Pattern Multipass Cell" by Tian  et al. (hereinafter “Tian").

Regarding claim 11: Sanchez discloses a system (a monitoring system; abstract), comprising: sensor data captured using a mobile sensor platform, the sensor data including ethane data and methane data captured at a mobile sensor platform speed of at least five miles per hour (using laser-based senor system on a mobile platform (a mobile sensor platform to provide sensor data) moving up to 15 miles per hour to collect measurements of methane = CH4 and ethane = C2H6; abstract; page 4, third paragraph; page 7, second paragraph; page 9, first and third paragraphs); 
identify at least one methane peak and at least one ethane peak in the sensor data (quantifying (identifying) the amount of CH4 and C2H6 from absorption lines (peaks); abstract; page 4, third paragraph; page 7, second paragraph);
 determine a correlation, the correlation being at least one of between the at least one ethane peak and the at least one methane peak are correlated (a ratio of C2H6 and CH4; abstract; abstract; page 4, third paragraph; page 7, second paragraph) and between at least one amount of 13C and the at least one methane peak (optional); and
 identifying a source for the at least one methane peak based on the correlation (identifying a source based on the C2H6 to CH4 ratio; abstract; page 4, third paragraph; page 7, second paragraph). Sanchez does not disclose the system comprising a processor configured to receive sensor data, the sensor data including ethane data and methane data; and
 (a dual sensor measuring C2H6 and CH4, the measurements are received by a computer connected to the dual sensor, the computer comprising a data acquisition card and guiding and modulation instructions; abstract; page 3, fifth paragraph and figure 1; page 4, second paragraph). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a system comprising a processor configured to receive sensor data, the sensor data including ethane data and methane data; and a memory coupled to the processor and configured to provide the processor with instructions, as disclose by Tian, to the system of Sanchez. The motivation is to utilizing a dual C2H6/CH4 sensor (Sanchez; abstract: Tian; abstract) which can be in manners well known in the art be connected to a computer either by wireless or wired connections (Tian; abstract; page 3, fifth paragraph and figure 1; page 4, second paragraph) to perform gas sensing in applications as in a leakage analysis (Tian; page 11, second paragraph).

Regarding claim 19: Sanchez discloses a system for monitoring air quality (a monitoring system; abstract), comprising: sensor data captured using a mobile sensor platform, the sensor data including ethane data and methane data captured at a mobile sensor platform speed of at least five miles per hour (using laser-based senor system on a mobile platform (a mobile sensor platform to provide sensor data) moving up to 15 miles per hour to collect measurements of methane = CH4 and ethane = C2H6; abstract; page 4, third paragraph; page 7, second paragraph; page 9, first and third paragraphs) the system configure to perform the instructions of: 
receiving sensor data captured using a mobile sensor platform, the sensor data including ethane data and methane data captured at a mobile sensor platform speed of at least five miles per hour (measurements of methane = CH4 and ethane = C2H6 using the laser-based sensor system on the gasoline mid-size passenger vehicle for mobile-mode monitoring up to 15 miles per hour; abstract; page 4, third paragraph; page 7, second paragraph; page 9, first and third paragraphs) ; 
identifying at least one methane peak and at least one ethane peak in the sensor data (quantifying (identifying) the amount of CH4 and C2H6 from absorption lines (peaks); abstract; page 4, third paragraph; page 7, second paragraph); 
determining a correlation, the correlation being at least one of between the at least one ethane peak and the at least one methane peak (a ratio of C2H6 and CH4; abstract; page 4, third paragraph; page 7, second paragraph) and between at least one amount of 13C and the at least one methane peak (optional): and 
identifying a source for the at least one methane peak based on the correlation (identifying a source based on the C2H6 to CH4 ratio; abstract; page 4, third paragraph; page 7, second paragraph).
Sanchez does not disclose computer program product for monitoring air quality, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for. However, Tian discloses computer program product for monitoring air quality, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for (a dual sensor measuring C2H6 and CH4, the measurements are received by a computer connected to the dual sensor, the computer comprising a data acquisition card and guiding and modulation instructions; abstract; page 3, fifth paragraph and figure 1; page 4, second paragraph). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a computer program product for monitoring air quality, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for, as disclose by Tian, to the system of Sanchez. The motivation is to utilizing a dual C2H6/CH4 sensor (Sanchez; abstract: Tian; abstract) which can be in manners well known in the art be connected to a computer either by wireless or wired connections (Tian; abstract; page 3, fifth paragraph and figure 1; page 4, second paragraph) to perform gas sensing in applications as in a leakage analysis (Tian; page 11, second paragraph).

Regarding claim 20: The combination of Sanchez, Tian and Albertson discloses the computer product of claim 19, wherein the computer instructions for determining the correlation further include computer instructions for:
identifying a ratio range of ethane to methane; and wherein the computer instructions for identifying the source for the at least one ethane peak and the at least one methane peak identify the source based on the ratio range (Sanchez: measurements of methane = CH4 and ethane = C2H6 using spectrometry to determine a ratio of C2H6 relative to CH4, wherein the ratio of C2H6 relative to CH4 is used to identify a source of CH4 emissions (identifying a ratio range of ethane to methane abstract: pace 4. third paragraph: page 7. second paragraph), 

determining a natural gas source is present if the ratio range is at least one percent and not more than six percent (Sanchez: identifying the source based on the C2H6 to CH4 ratio to be natural gas = NG source when the ratio around 2.7 to 5.9%; abstract; page 2, first paragraph; page 10, third paragraph; page 16, second paragraph) ; 
determining a thermogenic source is present if the ratio range is greater than six percent (Sanchez: identifying the source based on the C2H6 to CH4 ratio to be thermogenic source when the ratio around 11 %; abstract; page 2, first paragraph; page 10, third paragraph; page 16, second paragraph); and 
determining a non-natural gas source is present if the ratio range is less than one percent (Sanchez: identifying the source based on the C2H6 to CH4 ratio to be biogenic source (a non-natural gas source) are statistically not significant such as Event ID 19 and 20 in table 1 (less than one percent); abstract; page 2, first paragraph; page 10, third paragraph; page 11, first paragraph; page 22, table 1).

Claims 12, 13, 14, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Tian and further in view of Albertson. 

Regarding claim 12: The combination of Sanchez and Tian discloses the system of claim 10 (claim 11 as interpret in view of the claim objection) , further disclosing discloses the mobile sensor platform (the laser-based sensor system on the gasoline mid-size passage vehicle for mobile-mode monitoring up to 15 miles per hour; abstract; page 4, third paragraph; page 7, second paragraph; page 9, first and third paragraphs). However, it does not disclose further comprising: accounting for the mobile sensor platform speed.
In analogous art regarding methane monitoring, Albertson discloses accounting for a mobile sensor platform speed (taking into account a vehicle speed = V in which a moving sensor platform is mounted; abstract; page 2489, column 2, second-third paragraphs). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of accounting for a mobile sensor platform speed, as disclose by Albertson, to the method Sanchez. The motivation is to improv qualitative and quantitative analysis by accounting for a mobile sensor speed (Albertson; abstract; page 2489, column 2, second-third paragraphs).

Regarding claim 13: The combination of Sanchez, Tian and Albertson discloses the system of claim 12, wherein the determining further includes: identifying a ratio range of ethane to methane; and wherein the identifying the source further includes identifying the source based on the ratio range. (Sanchez: measurements of methane = CH4 and ethane = C2H6 using spectrometry to determine a ratio of C2H6 relative to CH4, wherein the ratio of C2H6 relative to CH4 is used to identify a source of CH4 emissions (identifying a ratio range of ethane to methane abstract: pace 4. third paragraph: page 7. second paragraph).

Regarding claim 14: The combination of Sanchez, Tian and Albertson discloses the system of claim 12, wherein the identifying the source for the at least one ethane peak and the at least one methane peak further includes: 
(Sanchez: identifying the source based on the C2H6 to CH4 ratio to be natural gas = NG source when the ratio around 2.7 to 5.9%; abstract; page 2, first paragraph; page 10, third paragraph; page 16, second paragraph) ; 
determining a thermogenic source is present if the ratio range is greater than six percent (Sanchez: identifying the source based on the C2H6 to CH4 ratio to be thermogenic source when the ratio around 11 %; abstract; page 2, first paragraph; page 10, third paragraph; page 16, second paragraph); and 
determining a non-natural gas source is present if the ratio range is less than one percent (Sanchez: identifying the source based on the C2H6 to CH4 ratio to be biogenic source (a non-natural gas source) are statistically not significant such as Event ID 19 and 20 in table 1 (less than one percent); abstract; page 2, first paragraph; page 10, third paragraph; page 11, first paragraph; page 22, table 1).

Regarding claim 16: The combination of Sanchez, Tian and Albertson discloses the system of claim 12, wherein the processor is further configured to: 
perform clustering for at least one of the at least one methane peak and the at least one ethane peak. (Sanchez: identifying the source based on the C2H6 to CH4 ratio from the absorption lines and aggregating (performing clustering) the collected data to establish statistical mean values for the absorption lines; abstract; page 4, third paragraph; page 7, second paragraph; page 11, second paragraph; page 16, first paragraph).

Regarding claim 17: Sanchez discloses the system of claim 12, wherein the processor is further configured to: determine a source location based on the source, the at least one methane peak, the at least one ethane peak, a wind speed and a wind direction. (Sanchez: identifying the source based on the C2H6 to CH4 ratio from the absorption lines, and weather station data such as wind speed and direction; abstract; page 4, third paragraph; page 7, second paragraph; page 9, second paragraph; page 11, third paragraph).

Regarding claim 18: Sanchez discloses the system of claim 12, wherein to identify, the processor is further configured to:
identifying a region corresponding to elevated methane and elevated ethane and having an area corresponding to a square of a quantity (Sanchez: identifying an area expected to have a leak corresponding to increase in measured CH4 and C2H6 levels; abstract; page 4, second paragraph; page 5, first paragraph and figure 1; page 6, first-second paragraphs and figure 2), the quantity being the mobile sensor platform speed multiplied by a baseline time period, the baseline time period being at least thirty seconds (Sanchez: measurement at the gasoline mid-size passage vehicle for mobile-mode monitoring speed up to 15 miles per hours and a peak detection duration (a base line time period) of 10 minutes; abstract; page 4, second paragraph; page 5, first paragraph and figure 1; page 6, first-second paragraphs and figure 2; page 22, first paragraph); 
evaluating a methane baseline and an ethane baseline for the sensor data in at least the region (Sanchez: using the laser-based sensor to detect background levels for the C2H6 and CH4; abstract; page 4, second paragraph; page 18, first paragraph), the methane baseline corresponding to a first median of methane data for the at least the region using new time period (Sanchez: multi-day sampling to collect data for 90 hours (new time period greater than the baseline period) to aggregate data and establish statistical mean values for both C2H6 and CH4 abstract; page 4, second paragraph; page 5, first paragraph and figure 1; page 6, first-second paragraphs and figure 2; page 11, second paragraph; page 16, first paragraph); 
defining a methane threshold equal to at least the methane baseline and defining an ethane threshold equal to at least the ethane baseline (Sanchez: the aggregate data and the statistical mean values for both C2H6 and CH4 to calculate ratio, and deviation (threshold) due to change in C2H6/CH4 ratio due to measured concentrations are indicative of the source; abstract; page 4, second paragraph; page 5, first paragraph and figure 1; page 6, first-second paragraphs and figure 2; page 11, second paragraph; page 16, first paragraph);
identifying a methane peak as sensor data including multiple methane readings in the region greater than the methane threshold, the methane peak having a location based on a methane weighted average of the multiple methane readings and identifying an ethane peak as sensor data including multiple ethane readings in the region greater than the ethane threshold, the ethane peak having a location based on an ethane weighted average of the multiple ethane measurements (Sanchez: the aggregate data and the statistical mean values for both C2H6 and CH4 to calculate ratio, and deviation due to change in C2H6/CH4 ratio due to measured concentrations are indicative of the source and thus the emission source emits C2H6 and CH4 (multiple methane/ethane readings in the region greater than the methane/ethane threshold), the data collected for multiple days and multiple datapoints aggregated and statistically combined (the methane/ethane peak having a location based on a methane/ethane weighted average of the multiple methane/ethane readings); abstract; page 4, second paragraph: page 5, first paragraph and figure 1; page 6, first-second paragraphs and figure 2; page 7, second paragraph; page 11, second paragraph; page 16, first paragraph).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Tian and further in view of Albertson, et al. and further in view of Yacovitch.

Regarding claim 15: The combination of Sanchez, Tian and Albertson discloses the system of claim 12, but does not disclose further comprising: 
determining whether a coincident CO peak is lacking for the at least one methane peak and the at least one ethane peak; and wherein the identifying the source further includes determining a natural gas source is present only if the coincident CO peak is also lacking.
In analogous art regarding methane emission monitoring, Yacovitch discloses determining whether a coincident CO peak is lacking for the at least one methane peak and the at least one ethane peak; and wherein a identifying the source further includes determining a natural gas source is present only if the coincident CO peak is also lacking (a methane ethane ratio measured from observed emission magnitude (peaks) of ethane and methane indicate emission form natural gas if CO peak is not present as when the CO peak is present it is an indication of the presence of other than natural gas sources such as vehicles and generators; abstract; page 7893, column 2, second paragraph). 
(Yacovitch; abstract; page 7893, column 2, second paragraph).

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689